REASONS FOR ALLOWANCE

Claims 1-2, 4-7, 11, 13, 15, 20-21, 23 are allowed.

1. The following is an examiner's statement of reasons for allowance:

 The prior art of the record does not disclose the limitations of   “calculating, based on the number of resources in the first subset of network resources, for the at least one respective parameter, a first connection weight, the first connection weight being indicative of a quality 
one respective parameter being an unambiguously characterizing indicator of the network
 resources having been grouped into the first subset of  network resources by the at least one
respective parameter being affiliated with the respective malicious infrastructure; the first connection weight associated with the at least one respective parameter being inversely
proportional to the number of network resources in the first subset of network resources, such that: the fewer the number of network resources in the first subset of network resources is, 
the greater the first connection weight is; in response to the first connection weight being greater than or equal to a predetermined threshold value: identifying, based on the at least one respective parameter, the first subset of network resources as being affiliated with the respective malicious infrastructure in the network; storing, by the server, data indicative of the at least one respective parameter  in a database of network resources; and using, by the server, the data indicative of the at least one respective parameter  analyzing other network resources on the network for affiliation thereof with an other malicious infrastructure,"  as recited in Applicant's claims 1-2, 4-7, 11, 13, 15, 20-21, 23. Claims 1-2, 4-7, 11, 13, 15, 20-21, 23 of the instant application are allowed over said prior art of record.        

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”  

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                       

/DAVID R LAZARO/Primary Examiner, Art Unit 2455